Exhibit 10.4
 
SEPARATION AGREEMENT


THIS SEPARATION AGREEMENT (the “Agreement”) is entered into as of the 1st day of
October 2014 (the “Effective Date”) by and between, Brian Tuffin (“Tuffin”) and
Fuse Science, Inc., a Nevada corporation (the “Company”).
 
WHEREAS, Tuffin is employed as the Chief Executive Officer, Acting Chief
Financial Officer and a Director of the Company; and
 
WHEREAS, the Company and Tuffin desire to enter into this Agreement providing
for Tuffin’s amicable resignation from the Company’s employment, and to provide
for a payment to Tuffin for continued services as a consultant following
termination in order to assure a smooth transition.


NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
the parties hereby agree as follows:
 
1.           Termination Date.  Tuffin acknowledges that his last day of
employment with the Company will be the Effective Date, or such other later date
mutually agreed upon between the Company and Tuffin (the “Termination Date”).
Tuffin will also resign as an officer (subject to the continuing service as the
principal executive officer and principal accounting officer of the
 
Company as described below for the period through the filing date of the
Company’s Annual Report on Form 10K for the current fiscal year for which Tuffin
shall execute such Annual Report as the Company’s Principal Executive Officer
and Principal Financial and Accounting Officer, including all certifications
thereon) and a member of the Board of Directors of the Company or any of the
Company’s subsidiaries (the “Subsidiaries”), effective as of the Termination
Date.  Tuffin further understands and agrees that, as of the Termination Date,
he will be no longer authorized to conduct any business on behalf of the Company
as an executive or to hold himself out as an officer of the Company or the
Subsidiaries, except as otherwise provided herein.  Any and all positions and/or
titles held by Tuffin with the Company or any Subsidiaries of the Company will
be deemed to have been resigned as of the Termination Date, except as otherwise
provided herein.
 
2.           Severance
Payment.  (a)                                           Provided that Tuffin:
(A) continues to perform the services to the Company heretofore provided; (B)
continues as an officer (Principal Executive and Principal Accounting Officer)
through the filing of the Annual Report on Form 10-K of the Company for the
fiscal year ended September 30, 2014 (the “10K”) including execution of all
certifications thereon; and (C) causes to be timely prepared and filed all SEC
filings and reports including such officer and director certifications thereon
customarily provided including, without limitation the 10-K (as such due dates
may be extended in accordance with applicable law, rules and regulations), the
Company shall pay or provide to Tuffin the following benefits (as his sole
compensation therefore and from the Company), which shall be paid from the
escrow account for the Company held at Signature Bank:
 
(i)           $15,000 on the Termination Date (the “Initial Payment”);
 
(ii)           $75,000, the (“Escrowed Payment”) which shall be payable to
Tuffin pursuant to the terms of the Escrow Agreement (as defined below).
 
(b)           on the Termination Date, the Company shall issue to Tuffin, a
restricted stock grant equal to 4,250,000 shares of the Company’s common stock,
under the Company’s newly adopted 2014 Equity Incentive Plan (the “Restricted
Stock Grant”).


(c)           the Escrowed Payment shall be paid into, and the Restricted Stock
Grant shall be delivered to, a third party escrow account, pursuant to the terms
of the Escrow Agreement, attached hereto as Exhibit A (the “Escrow Agreement”),
and shall be held and released in accordance with the terms contained therein.


 
-1-

--------------------------------------------------------------------------------

 


Tuffin shall be responsible for the payment of all payroll taxes, Medicare and
other taxes, and shall indemnify the Company with respect to the payment of all
such amounts.  Except as otherwise set forth herein, Tuffin will not be entitled
to payment of any bonus, vacation or other incentive
compensation.  Additionally, in connection with the foregoing, Tuffin represents
and warrants that Tuffin is an “accredited investor,” as such term is defined in
Rule 501 of Regulation D promulgated under the Securities Act of 1933, as
amended, and Tuffin is able to bear the economic risk of an investment in the
Restricted Stock Grant. Tuffin understands that the Restricted Stock Grant shall
be considered by the parties to be restricted shares for so long as the shares
remain in escrow pursuant to the Escrow Agreement, provided, however, that such
determination has been made and shall be the responsibility of Tuffin in
consultation with his own tax advisor and the Company agrees it shall not take a
contrary position unless the Company is required to do so under applicable tax,
accounting or legal rules or regulations.  Any tax, penalties or interest as a
result thereof shall be the sole responsibility of Tuffin who agrees to
indemnify and hold harmless the Company with respect thereto
 
3.           Consulting Services.   During the period following the Termination
Date Tuffin agrees that he shall provide general business and consulting
services to the Company to assist in all transitional needs and activities of
the Company upon the request of the Company in support of management of the
Company and the filing of the Company’s Annual Report on Form 10-K for the
fiscal year ended September 30, 2014 for which Tuffin shall execute such Annual
Report as the Company’s Principal Executive Officer and Principal Financial and
Accounting Officer, including all certifications thereon.  In addition, Tuffin
will be primarily responsible for advising the Company  with respect to its
ongoing business of the development and commercialization of proprietary
transdermal and sublingual delivery technology.
 
4.           Tuffin’s Release.  In consideration for the payments and benefits
described above and for other good and valuable consideration, Tuffin hereby
releases and forever discharges the Company and its Subsidiaries, as well as its
affiliates and all of their respective directors, officers, employees, members,
agents, and attorneys, of and from any and all manner of actions and causes of
action, suits, debts, claims, and demands whatsoever, in law or equity, known or
unknown, asserted or unasserted, which he ever had, now has, or hereafter may
have on account of his employment with the Company, the termination of his
employment with the Company, and/or any other fact, matter, incident, claim,
injury, event, circumstance, happening, occurrence, and/or thing of any kind or
nature which arose or occurred prior to the date when he executes this
Agreement, including, but not limited to, any and all claims for wrongful
termination; breach of any implied or express employment contract; unpaid
compensation of any kind;  breach of any fiduciary duty and/or duty of loyalty;
breach of any implied covenant of good faith and fair dealing; negligent or
intentional infliction of emotional distress; defamation; fraud; unlawful
discrimination, harassment; or retaliation based upon age, race, sex, gender,
sexual orientation, marital status, religion, national origin, medical
condition, disability, handicap, or otherwise; any and all claims arising under
arising under Title VII of the Civil Rights Act of 1964, as amended (“Title
VII”); the Equal Pay Act of 1963, as amended (“EPA”); the Age Discrimination in
Employment Act of 1967, as amended (“ADEA”); the Americans with Disabilities Act
of 1990, as amended (“ADA”); the Family and Medical Leave Act, as amended
(“FMLA”); the Employee Retirement Income Security Act of 1974, as amended
("ERISA"); the Sarbanes-Oxley Act of 2002, as amended (“SOX”); the Worker
Adjustment and Retraining Notification Act of 1988, as amended (“WARN”); and/or
any other federal, state, or local law(s) or regulation(s); any and all claims
for damages of any nature, including compensatory, general, special, or
punitive; and any and all claims for costs, fees, or other expenses, including
attorneys' fees, incurred in any of these matters (the “Release”).  The Company
acknowledges, however, that Tuffin does not release or waive any rights to
contribution or indemnity under this Agreement to which he may otherwise be
entitled.  The Company also acknowledges that Tuffin does not release or waive
any claims, and that he retains any rights he may have, to any vested 401(k)
monies (if any) or benefits (if any), or any other benefit entitlement that is
vested as of the Termination Date pursuant to the terms of any Company-sponsored
benefit plan governed by ERISA.  Nothing contained herein shall release the
Company from its obligations set forth in this Agreement.

 
-2-

--------------------------------------------------------------------------------

 


5.           Company Release.  In exchange for the consideration provided for in
this Agreement,   the Company irrevocably and unconditionally releases Tuffin of
and from all claims, demands, causes of actions, fees and liabilities of any
kind whatsoever, which it had, now has or may have against Tuffin, as of the
date of this Agreement, by reason of any actual or alleged act, omission,
transaction, practice, conduct, statement, occurrence, or any other matter,
within the reasonable scope of Tuffin’s employment.  The Company represents
that, as of the date of this Agreement, there are no known claims relating to
Tuffin.  The Company agrees to indemnify Tuffin against any future claims to the
extent permitted under the Company’s bylaws.  Notwithstanding the foregoing,
this release does not include any fraud, gross negligence, material
misrepresentation or the Company’s right to enforce the terms of this Agreement.
 
6.           Confidential Information.  Tuffin understands and acknowledges that
during the course of his employment by the Company and during the Term of this
Agreement, he had access to Confidential Information (as defined below) of the
Company.  Tuffin agrees that, at no time during the Term or a period of two (2)
years immediately after the Term, will Tuffin (a) use Confidential Information
for any purpose other than in connection with services provided under this
Agreement or (b) disclose Confidential Information to any person or entity other
than to the Company or persons or entities to whom disclosure has been
authorized by the Company. As used herein, "Confidential Information" means all
information of a technical or business nature relating to the Company or its
affiliates, including, without limitation, trade secrets, inventions, drawings,
file data, documentation, diagrams, specifications, know-how, processes,
formulae, models, test results, marketing techniques and materials, marketing
and development plans, price lists, pricing policies, business plans,
information relating to customer or supplier identities, characteristics and
agreements, financial information and projections, flow charts, software in
various stages of development, source codes, object codes, research and
development procedures and employee files and information; provided, however,
that "Confidential Information" shall not include any information that (i) has
entered the public domain through no action or failure to act of Tuffin; (ii)
was already lawfully in Tuffin's possession without any obligation of
confidentiality; (iii) subsequent to disclosure hereunder is obtained by Tuffin
on a non-confidential basis from a third party who has the right to disclose
such information to Tuffin; or (iv) is ordered to be or otherwise required to be
disclosed by Tuffin by a court of law or other governmental body; provided,
however, that the Company is notified of such order or requirement and given a
reasonable opportunity to intervene.
 
7.           Applicable Law and Dispute Resolution. Except as to matters
preempted by ERISA or other laws of the United States of America, this Agreement
shall be interpreted solely pursuant to the laws of the State of New York,
exclusive of its conflicts of laws principles.  Each of the parties hereto
irrevocably submits to the exclusive jurisdiction of the courts of the State of
New York, for the purposes of any suit, action, or other proceeding arising out
of this Agreement or any transaction contemplated hereby.
 
8.           Entire Agreement. This Agreement may not be changed or altered,
except by a writing signed by both parties. Until such time as this Agreement
has been executed and subscribed by both parties hereto: (i) its terms and
conditions and any discussions relating thereto, without any exception
whatsoever, shall not be binding nor enforceable for any purpose upon any party;
and (ii) no provision contained herein shall be construed as an inducement to
act or to withhold an action, or be relied upon as such.  This Agreement
constitutes an integrated, written contract, expressing the entire agreement and
understanding between the parties with respect to the subject matter hereof and
supersedes any and all prior agreements and understandings, oral or written,
between the parties.
 
9.           Assignment.  Tuffin has not assigned or transferred any claim he is
releasing, nor has he purported to do so.  If any provision in this Agreement is
found to be unenforceable, all other provisions will remain fully enforceable.
This Agreement binds Tuffin’s heirs, administrators, representatives, executors,
successors, and assigns, and will insure to the benefit of all Released Parties
and their respective heirs, administrators, representatives, executors,
successors, and assigns.

 
-3-

--------------------------------------------------------------------------------

 


10.           Acknowledgement. Tuffin acknowledges that he: (a) has carefully
read this Agreement in its entirety; (b) has been advised to consult and has
been provided with an opportunity to consult with legal counsel of his choosing
in connection with this Agreement; (c) fully understands the significance of all
of the terms and conditions of this Agreement and has discussed them with his
independent legal counsel or has been provided with a reasonable opportunity to
do so; (d) has had answered to his satisfaction any questions asked with regard
to the meaning and significance of any of the provisions of this Agreement; (e)
is signing this Agreement voluntarily and of his own free will and agrees to
abide by all the terms and conditions contained herein; and (f) following his
execution of this Agreement, he has seven (7) days in which to revoke his
release and that, if he chooses not to so revoke, this Agreement shall become
effective and enforceable on the eighth (8th) day following his execution of
this Agreement (the “Effective Date”).  To revoke the Release, Tuffin
understands that he must give a written revocation to the Company, within the
seven (7)-day period following the date of execution of this Agreement.  If the
last day of the revocation period is a Saturday, Sunday, or legal holiday in the
State of Nevada, then the revocation period shall not expire until the next
following day which is not a Saturday, Sunday or legal holiday.  If Tuffin
revokes the Release, this Agreement will not become effective or enforceable and
Tuffin acknowledges and agrees that he will not be entitled to any benefits
hereunder, including in Section 2.
 
11.           Notices.                      For the purposes of this Agreement,
notices, demands and all other communications provided for in this Agreement
shall be in writing and shall be delivered (i) personally, (ii) by first class
mail, certified, return receipt requested, postage prepaid, (iii) by overnight
courier, with acknowledged receipt, or (iv) by facsimile transmission followed
by delivery by first class mail or by overnight courier, in the manner provided
for in this Section, and properly addressed as follows:
 
              If to the Company:
Fuse Science, Inc.
[_____]
Fax:

                      
              If to Tuffin:
Mr. Brian Tuffin
505 Enclave Circle E
Pembroke Pines, Florida 33027

 
12.           Counterparts.  This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when one or more such counterparts have been signed by
each of the parties and delivered to the other parties. In the event that any
signature is delivered by facsimile transmission or by an e-mail which contains
a portable document format (.pdf) file of an executed signature page, such
signature page shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such signature page were an original thereof.
 
13.           Counsel Representation.   The Parties hereto further agree that
this Agreement has been carefully read and fully understood by them.  Each Party
hereby represents, warrants, and agrees that he was represented by counsel in
connection with the Agreement, has had the opportunity to consult with counsel
about the Agreement, has carefully read and considered the terms of this
Agreement, and fully understands the same.  Tuffin represents, warrants and
acknowledges that he has retained independent counsel and that counsel to the
Company does not represent Tuffin.
 
 
-4-

--------------------------------------------------------------------------------

 


IN WITNESS HEREOF, the parties hereby enter into this Agreement and affix their
signatures as of the date first above written.
 
FUSE SCIENCE, INC.
 
By:                                                               
Name:
Title:
 
                                                                  
Brian Tuffin
 


-5-
